EXHIBIT 10.6
INTERDIGITAL, INC.
STANDARD TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS
(Nonemployee Directors)
These Standard Terms and Conditions apply to any Award of restricted stock units
granted to Nonemployee Directors of the Company on or after June 4, 2009 under
the InterDigital, Inc. 2009 Stock Incentive Plan and its amendments (the
“Plan”), which are evidenced by a Term Sheet or an action of the Administrator
that specifically refers to these Standard Terms and Conditions.
          1. Definitions. Capitalized terms not defined herein shall have the
meanings set forth in either the Term Sheet or the Plan. As used herein:
               (a) “Account” means a bookkeeping account reflecting Grantee’s
interest in restricted stock units.
               (b) “Disability” means a physical or mental condition or illness
that renders Grantee incapable of performing his or her duties for a total of
180 days or more during any consecutive 12-month period.
               (c) “Dividend Equivalent” means credits arising in respect of
dividends paid on Shares, as described in Section 6 herein.
               (d) “Restricted Period” means the period beginning on the Date of
Grant and ending on the final Vesting Date.
               (e) “Unforeseeable Emergency” means an unforeseeable emergency
within the meaning of Section 409A(a)(2)(B)(ii) of the Internal Revenue Code, or
any successor provision.
          2. Grant of Restricted Stock Units.
               (a) The Company has granted to Grantee named in the Term Sheet
provided to said Grantee herewith (the “Term Sheet”) an award of a number of
restricted stock units (the “Award”) specified in the Term Sheet. Each
restricted stock unit represents the right to receive one share of the Company’s
Common Stock, upon the terms and subject to the conditions set forth in the Term
Sheet, these Standard Terms and Conditions, and the Plan, each as amended from
time to time. For purposes of these Standard Terms and Conditions and the Term
Sheet, any reference to the Company shall, unless the context requires
otherwise, include a reference to any Subsidiary.
               (b) The Company shall maintain an Account for Grantee reflecting
the number of restricted stock units credited to Grantee hereunder.
          3. Restrictions on Restricted Stock Units. Subject to the terms and
conditions set forth herein and in the Plan, Grantee shall not be permitted to
sell, transfer, pledge or assign the Award or the Shares subject to the Award
except by will or by the laws of descent and distribution. No such transfer
occurring as a result of Grantee’s death shall be effective to bind the Company
unless the Administrator shall have been furnished with a copy of the applicable
will or such other evidence as the Administrator may deem necessary to establish
the validity of the transfer.
          4. Vesting and Forfeiture.

 



--------------------------------------------------------------------------------



 



               (a) The Award shall not be vested as of the Grant Date set forth
in the Term Sheet and shall be forfeitable unless and until otherwise vested
pursuant to the terms of the Term Sheet and these Standard Terms and Conditions.
After the Grant Date, subject to termination or acceleration as provided in
these Standard Terms and Conditions and the Plan, the Award shall become vested
as described in the Term Sheet, provided that (except as set forth in Section 5
below) Grantee remains continuously in service to the Company through the
applicable Vesting Date. Each restricted stock unit credited under Section 6 in
respect of Dividend Equivalents shall vest at the time of vesting of the portion
of the Award that gives rise, directly or indirectly, to such Dividend
Equivalent.
               (b) Except as set forth in Section 4(c) hereof, upon the date
Grantee’s service to the Company terminates for any reason, the then unvested
portion of the Award shall be forfeited by Grantee and cancelled and surrendered
to the Company without payment of any additional consideration to Grantee.
               (c) If Grantee’s service with the Company ceases prior to the
applicable Vesting Date due to death or Disability, then Grantee will become
vested in a pro-rata portion of the Award. That pro-rata portion will be
determined by multiplying the number of restricted stock units by a fraction
equal to the portion of the Restricted Period that has transpired prior to such
cessation of service or employment. Settlement for the portion of the Award that
becomes vested pursuant to this Section 4(c) will occur on the first business
day following the termination of service, provided, however, that in no event
will settlement of Grantee’s restricted stock units be made before the date
which is six months after the date of Grantee’s termination of service if
Grantee is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Code.
          5. Settlement and Election to Defer Settlement. Each restricted stock
unit credited hereunder (including restricted stock units credited in respect of
Dividend Equivalents) will be settled by the delivery of one share of Common
Stock (subject to adjustment under Section 12 of the Plan). Subject to Section
4(c) hereof, except to the extent Grantee has elected that delivery be deferred
in accordance with the rules and procedures prescribed by the Administrator
(which rules and procedures, among other things, shall be consistent with the
requirements of Section 409A of the Code), settlement will occur on the first
business day following the applicable Vesting Date, provided, however, that
(a) if the Vesting Date occurs as a result of a Change in Control, then
settlement will occur on the Vesting Date if such Change in Control qualifies as
either (i) a “change in the ownership” of the Company, (ii) a “change in the
effective control” of the Company or (iii) a “change in the ownership of a
substantial portion of the assets” of the Company (each as defined under
Section 409A of the Code), (b) if the Vesting Date occurs as a result of an
Unforeseeable Emergency, then settlement will occur on the Vesting Date only to
the extent permitted by Section 409A(a)(2)(B)(ii)(II) of the Code and (c) any
portion of the Award for which settlement is delayed pursuant to the preceding
clauses (a) or (b) will be settled on the date on which such portion of the
Award would have been settled in the absence of the Unforeseen Emergency or
Change in Control (as applicable).
          6. Dividend Equivalents and Adjustments. Dividend Equivalents shall be
credited on the restricted stock units subject to this Award (other than
restricted stock units that, at the relevant record date, previously have been
settled or forfeited) in accordance with this Section 6:
               (a) Cash Dividends. If the Company declares and pays a dividend
or distribution on its Shares in the form of cash, then a number of additional
restricted stock units shall be credited to Grantee’s Account as of the payment
date for such dividend or distribution equal to the number of restricted stock
units credited to the Account as of the record date for such dividend or
distribution, multiplied by the amount of cash actually paid as a dividend or
distribution on each outstanding Share at such payment date, divided by the Fair
Market Value of a Share as of such payment date.
               (b) Non-Cash Dividends. If the Company declares and pays a
dividend or distribution on Shares in the form of property other than Shares,
then a number of additional restricted stock units shall be credited to
Grantee’s Account as of the payment date for such dividend or distribution equal
to the number of restricted stock units credited to the Account as of the record
date for such dividend or distribution, multiplied by

 



--------------------------------------------------------------------------------



 



the Fair Market Value of such property actually paid as a dividend or
distribution on each outstanding Share at such payment date, divided by the Fair
Market Value of a Share as of such payment date.
               (c) Stock Dividends. If the Company declares and pays a dividend
or distribution on Shares in the form of additional Shares, then a number of
additional restricted stock units shall be credited to Grantee’s Account as of
the payment date for such dividend or distribution equal to the number of
restricted stock units credited to the Account as of the record date for such
dividend or distribution or split, multiplied by the number of additional Shares
actually paid as a dividend or distribution or issued in such split in respect
of each outstanding Share.
          7. Other Terms Relating to Restricted Stock Units. The number of
restricted stock units credited to a Grantee’s Account shall include fractional
restricted stock units calculated to at least three decimal places, unless
otherwise determined by the Administrator. Upon settlement of restricted stock
units, Grantee shall be paid, in cash, an amount equal to the value of any
fractional Share that would have otherwise been deliverable in settlement of
such restricted stock units.
          8. Rights as Stockholder. Excepts with respect to Dividend Equivalents
as set forth herein, Grantee will not be entitled to any privileges of ownership
of the shares of Common Stock (including, without limitation, any voting rights)
underlying the Award (whether or not vested) unless and until shares of Common
Stock are actually delivered to Grantee hereunder.
          9. Absence of Tax Gross-Up Payment. There shall be no tax gross-up on
the restricted stock units.
          10. Notices. Any notice to the Company shall be made in care of the
Administrator to the office of the General Counsel, at the Company’s main office
in King of Prussia, Pennsylvania. All notices shall be deemed to have been given
when hand-delivered or mailed, first class postage prepaid, and shall be
irrevocable once given.
          11. Securities Laws. The Administrator may from time to time impose
any conditions on the restricted stock units (or the underlying Shares) as it
deems necessary or advisable to comply with applicable securities laws.
          12. Award Not to Affect Service. The award granted hereunder shall not
confer upon Grantee any right to continue service as an employee and/or director
of the Company.
          13. Miscellaneous.
               (a) The address for Grantee to which notice, demands and other
communications to be given or delivered under or by reason of the provisions
hereof shall be Grantee’s address as reflected in the Company’s personnel
records.
               (b) Any provision for distribution in settlement of Grantee’s
Account hereunder shall be by means of bookkeeping entries on the books of the
Company and shall not create in Grantee or any person to whom ownership right
may have passed any right to, or claim against any specific assets of the
Company, nor result in the creation of any trust or escrow account for Grantee
or any person to whom ownership rights may have passed. Grantee (or any other
person entitled to a distribution hereunder) shall be a general creditor of the
Company.
               (c) These Standard Terms and Conditions shall inure to the
benefit of and be binding upon the parties hereto and their respective permitted
heirs, beneficiaries, successors and assigns.

 



--------------------------------------------------------------------------------



 



               (d) In addition to these Standard Terms and Conditions, the Award
shall be subject to the terms of the Plan and the Term Sheet, which are
incorporated into these Standard Terms and Conditions by this reference. In the
event of a conflict between the terms and conditions of these Standard Terms and
Condition and the Plan, the Plan controls.
               (e) Any question concerning the interpretation of these Standard
Terms and Conditions, the Term Sheet or the Plan, any adjustments required to be
made hereunder, and any controversy that may arise under these Standard Terms
and Conditions, the Term Sheet or the Plan shall be determined by the
Administrator in its sole and absolute discretion. All decisions by the
Administrator shall be final and binding.
               (f) To the extent not preempted by federal law, the validity,
performance, construction and effect of this award shall be governed by the laws
of the Commonwealth of Pennsylvania, without giving effect to principles of
conflicts of law.

 